        Case 2:18-cv-04997-GEKP Document 70 Filed 02/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

D.A. NOLT, INC.                                   :      CIVIL ACTION
                     Plaintiff(s),                :
                                                  :
              v.                                  :
                                                  :
THE PHILADEPHIA MUNICIPAL                         :
AUTHORITY, et al.                                 :
                  Defendant(s).                   :      NO. 18-4997


                       NOTICE OF TELEPHONE CONFERENCE

       A TELEPHONE CONFERENCE in the above matter has been scheduled for

February 11, 2021 at 11:00 a.m. with the Hon. Gene E.K. Pratter, United States Courthouse,

601 Market Street, Philadelphia, PA 19106.

       Counsel are instructed to phone 571-353-2300, then enter 311 544 098# to be connected

with the Judge.


                                                  s/Susan Flaherty
                                                  SUSAN FLAHERTY
                                                  Civil Courtroom Deputy to the
                                                  Honorable Gene E.K. Pratter
                                                  United States District Court Judge




Date of Notice: February 8, 2021
Copies sent via ECF notification only.
